DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7-10, 12, 21, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (“Shape Deposition Manufacturing,” International Solid Freeform Fabrication Symposium. 1994, hereinafter Merz) in view of and Cook et al. (US 2019/0319291 A1, hereinafter Cook, previously cited) and Castle et al. (US 2013/0025810 A1, hereinafter Castle, previously cited).
Re Claim 1. Merz teaches a method of additive casting of parts, comprising: 
depositing, on a build table (Fig. 4 & 5, a bottom substrate), a first portion of a mold (pp. 2-5, support material), wherein the first portion of the mold is deposited layer by layer to form a shape having closed walls configured to accommodate a liquid substance (Fig. 4 & 5); thereafter 
pouring a first molten metal (primary material) into the first portion of the mold to form a first casted layer; 
solidifying at least a portion of the first casted layer (p. 4); thereafter 
depositing a second portion of the mold, on top of the first portion of the mold (Fig. 4 & 5);
selecting a first temperature for heating the first casted layer to provide a desired microstructure of a second casted layer, the first temperature dependent on a temperature of a second molten metal used to form the second casted layer (p. 5);
pouring the second molten metal into the second portion of the mold to form a second casted layer (Fig. 4 & 5), on top of at least a portion of the first casted layer; 
solidifying at least a portion of the second casted layer (p. 4); and 
repeating the depositing, the selecting, the pouring, and the solidifying, according to a build map (pp. 2-5).

Merz fails to teach heating the first casted layer to the first temperature and providing a first/second surface treatment to inner sides of the closed walls of the first/second portion of the mold, wherein the treatment including at least one of machining, grinding, or polishing.

	The invention of Cook encompasses method of making components by additive manufacturing process. Cook teaches heating the first casted layer (para. 116) to produce stronger bonding (para. 116).
	In view of Cook, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Merz to heat the first casted layer to the first temperature; since Cook teaches the advantage of doing it, which is to produce stronger bonding (para. 116), and Merz teaches that temperature should be appropriate for the desired structure (p. 5).
  
The invention of Castle encompasses rapid manufacturing method. Castle teaches surface treatment (Fig. 6, step 106) to internal walls of each mold portion prior to the pouring of the corresponding casted layer (para. 29), wherein the treatment including at least one of grinding (para. 29).
In view of Castle, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Merz and Cook to provide surface treatment to internal walls of each mold portion prior to the pouring of the corresponding casted layer; since Castle teaches the advantage of doing it, which is to smooth ripples (para. 29).

Re Claim 2. The combination teaches receiving a three-dimensional (3D) part model comprising one or more parts, the part model is divided into a plurality of casted layers (Merz, p. 2).
  
Re Claim 204. The combination teaches wherein the heating comprises melting at least a portion of the first casted layer (Cook, para. 116).  

Re Claim 5. The combination teaches wherein the heating comprises treating at least a portion of an upper surface of the first casted layer with at least one of: plasma deposition unit (Cook, Fig. 1, item 112).  

Re Claim 7. The combination teaches providing a second surface treatment to each casted layer after solidification and prior to the pouring of an additional casted layer, wherein the surface treatment includes at least one of: machining, grinding (Merz, Fig. 1(b) & 1(c)).  

	Re Claim 8. The combination teaches providing a second surface treatment to internal walls of the second portion of the mold prior to the pouring of the second molten metal into the second portion of the mold to form the second casted layer (Castle, para. 29).

Re Claim 9. The combination teaches leveling the first casted layer and the first mold portion to be in the same level prior to the depositing of the second portion of the mold (Merz, Fig. 1(b), 4 & 5).  

Re Claim 10. The combination teaches wherein the depositing and pouring steps are performed under a protective atmosphere (Merz, Fig. 7, p. 6).  

Re Claim 12. The combination teaches wherein: the first casted layer is casted by pouring the first molten metal having a first chemical composition; and the second casted layer is casted by pouring the second molten metal having a second chemical composition (Merz, Fig. 4 & 5).  

Re Claim 21. As Merz is directed to casting of stainless steel (p. 5), it is necessary to heat the first and casted layer to a temperature higher than 500 degree C to melt stainless steel (for example, a melting temperature of stainless steel = 1400 degree C).

Re Claims 31 and 32. See rejections of claims 1 and 4, respectively.

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz in view of Castle.
Re Claim 28. Merz teaches a method of additive casting of parts, comprising: 
(a) depositing, on a build table (Merz, Fig. 4 & 5, a bottom substrate), a first portion of a mold (pp. 2-5, support material), wherein the first portion of the mold is deposited layer by layer to form a shape having closed walls configured to accommodate a liquid substance (Fig. 4 & 5); thereafter
 (c) filling a first cavity in the first portion of the mold with a first molten metal (Merz, Fig. 4 & 5, primary material) to form a first casted layer, the first portion of the mold providing a first shape to the first molten metal; 
(d) solidifying at least a portion of the first casted layer (Merz, p. 4); thereafter 
(e) depositing a second portion of the mold, on top of the first portion of the mold (Merz, Fig. 4 & 5); Page 4 of 10Appl. No. 16/816,373Attorney Docket No.: 108147-1258270 Amdt. dated May 10, 2022 Response to Advisory Action of April 5, 2022 
 (g) filling a second cavity in the second portion of the mold with a second molten metal to form a second casted layer, on top of at least a portion of the first casted layer, the second portion of the mold providing a second shape to the second molten metal (Merz, Fig. 4 & 5); and 
(h) solidifying at least a portion of the second casted layer (Merz, p. 4).

Merz fails to teach providing a first/second surface treatment to inner sides of the closed walls of the first/second portion of the mold, wherein the treatment including at least one of machining, grinding, or polishing.
The invention of Castle encompasses rapid manufacturing method. Castle teaches surface treatment (Fig. 6, step 106) to internal walls of each mold portion prior to the pouring of the corresponding casted layer (para. 29), wherein the treatment including at least one of grinding (para. 29).
In view of Castle, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Merz to provide surface treatment to internal walls of each mold portion prior to the pouring of the corresponding casted layer; since Castle teaches the advantage of doing it, which is to smooth ripples (para. 29).


Re Claim 29. The combination teaches preheating at least a portion of the first casted layer after depositing the second portion of the mold and before pouring the molten metal to form the second casted layer (Cook, para. 116).  

Re Claim 30. The combination teaches after completing steps (e)-(h), repeating the steps (e)-(h) one or more times according to a build map (Merz, pp. 2-5).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz in view of Cook and Castle as applied to claim 1 above, and further in view of Xu (US 9,435,211 B2, previously cited) and Okamoto (US 2015/0190964 A1, previously cited).
Merz in view of Cook and Castle fails to teach that each mold layer comprises a mixture of granular material and a binder, wherein the granular material may include at least one of: ceramic powders, sand, clay, and any combination thereof.  

	The invention of Xu encompasses method for forming components using additive manufacturing. Xu teaches wherein each mold layer comprises a granular material, wherein the granular material may include at least one of: ceramic powders (C5/L61-13).  
The invention of Okamoto encompasses three-dimensional shaped article manufacturing method. Okamoto teaches mold layer comprises a mixture of a granular material and a binder (para. 8).
In view of Xu and Okamoto, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Merz in view of Cook and Castle to employ ceramic powders and a binder; since ceramic powders are well-known mold making material and Okamoto teaches the advantage of using the binder, which is to hold the powder during deposition (para. 8).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz in view of Cook and Castle as applied to claim 1 above, and further in view of Collins et al. (US 2016/0368046 A1, hereinafter Collins, previously cited).
Merz in view of Cook and Castle also teach wherein pouring the molten metal into the second mold portion is in an amount sufficient to form the second casted layer (Merz, Fig. 4 & 5), but fails to specifically teach that an amount of molten metal is to compensate for at least one of: shrinkage of the first casted layer and thickness deviation in the first casted layer.

	The invention of Collins encompasses forming a composite component. Collins discloses using a feeder (Fig. 4, item 403) to provide sufficient molten material to compensate for the shrinkage cavities (para. 37).
	In view of Collins, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Merz in view of Cook and Castle to set the amount of molten metal to compensate for at least one of shrinkage of the first casted layer; since Collins teaches the advantage of doing it, which is to minimize shrinkage cavities (para. 37). 

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
On page 9, regarding claim 1, applicant argued that Merz fails to teach depositing, on a build table, a first portion of a mold, wherein the first portion of the mold is deposited layer by layer to form a shape having closed walls configured to accommodate a liquid substance; thereafter providing a first surface treatment to inner sides of the closed walls, as Merz deposits a layer of support material then shapes the deposition to form the walls.
The examiner disagrees with this because the current claim language does not preclude shaping the deposition to form the walls. The examiner is relying on Castle for its teaching of providing surface treatment to inner sides of the closed walls.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

5/31/2022